DETAILED ACTION
This Office Action is in response to the filing of a Continuation of Application 16/355548 which is now United States Patent 11,102,355. This is in response to Applicants Preliminary Amendment filed 12/23/2021 which has been entered. No Claims have been amended. Claims 1-20 have been cancelled. Claims 21-40 have been added. Claims 21-40 are still pending in this application, with Claims 21 and 31 being independent.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based e-Terminal Disclaimer may be filled out completely online using web-screens. An e-Terminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about e-Terminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

When the Claims in the pending application are broader than the ones in the patent, the broad claims in the pending application are rejected under obviousness type double patenting over previously patented narrow claims, In re Van Ornum and Stang, 214 USPQ 761. 

Claims 21-40 are rejected on the ground of non-statutory double patenting as being unpatentable over Claims 1, 7, 9-13, 21 and 25 of U.S. Patent No. 11,102,355. Although the claims at issue are not identical, they are not patentably distinct from each other because of the reasons outlined below:
Claim 21 of the instant application is wholly contained within Claim 1 of the allowed Patent and differs in the following aspects: 1) The phone-based communication recited in the instant application is recited as a phone-based text message in the allowed patent. 2) The destination communication device in the instant application is associated with a phone number in the instant application but it is associated with a destination phone number in the patent. 3) The property recited in the instant application is recited as a geographic location in the allowed patent. 
The step of analyzing recited in Claim 22 of the instant application is contained within Claim 1 of the allowed patent. Claims 23-26 of the instant application are wholly contained in Claims 7 and 9-11 respectively of the allowed patent. Claim 27 of the instant application is contained within Claim 1 of the allowed patent. Claim 28 of the instant application is wholly contained within Claim 12 of the allowed patent.
The elements of Claim 29 of the instant application are wholly contained within Claims 1 and 25 of the allowed patent. Claim 30 of the instant application is wholly contained in Claim 21 of the allowed patent. Claim 31 of the instant application is contained in Claim 1 of the allowed patent with the non-transitory computer memory recited in Claim 13 of the allowed patent. Claims 32-36 of the instant application are systems that include non-transitory computer memory executing the method expressed in Claims 22, 23, 25, 26 and 30 respectively of the allowed patent.
Claims 37-39 of the instant application recite various combination of the selection methods recited in Claim 36 which is recited in Claim 30 of the allowed patent. Claim 40 of the instant application is wholly contained in Claim 29 of the allowed patent.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 21-23, 30-33, 36 and 37 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Neuer, III et al (9,398,148 B1).
As per Claim 21, Neuer teaches a computer-implemented method comprising: as implemented by a computing system comprising one or more computer processors configured to execute specific instructions, receiving a request to transmit a phone-based communication to a destination device, wherein the destination device is associated with a first phone number (Figure 1 – Reference 160; Figure 6 – References 610 and 653; Column 7, Line 66 – Column 8, Line 30; Column 14, Lines 35-45; Column 14, Lines 62 – Column 15, Line 20).
Neuer also teaches wherein the request comprises a selection method identifier, and wherein the selection method identifier identifies a selection method of a plurality of selection methods available to be used to select routing data (Figures 2 and 3; Column 7, Lines 39-55; Column 10, Lines 10-45; Column 11, Lines 30-50; Column 13, Lines 27-40); and identifying a pool of routing data associated with the request, wherein the pool of routing data comprises a plurality of phone numbers (Column 8, Line 38 – Column 9, Line 5). 
Neuer further teaches determining, based at least partly on the selection method identifier, the selection method from the plurality of selection methods available to be used to select routing data (Column 13, Line 26 – Column 14, Line 14); analyzing the first phone number to determine a property of the first phone number (Figures 3 and 4; Column 8, Line 40 – Column 9, Line 5; Column 10, Lines 10-56); 
Neuer additionally teaches sending the phone-based communication to the destination device using the second phone number, wherein sending the phone-based communication using the second phone number causes identifying information, based at least partly on the second phone number, to be sent to the destination device in connection with the phone-based communication (Figure 1 – Reference 110c; Figure 2; Column 2, Line 67 – Column 3, Line 6; Column 3, Lines 27-29; Column 4, Line 58 – Column 5, Line 25).  
Neuer continues to teach determining that the plurality of phone numbers does not include a phone number associated with the property of the first phone number; determining, for individual phone numbers of the plurality of phone numbers, corresponding geographic regions of a plurality of geographic regions; selecting a second phone number from the plurality of phone numbers based at least partly on a geographic region associated with the second phone number being geographically closest, out of the plurality of geographic regions, to a geographic region associated with the first phone number.
(Note: As shown in Figure 3 of Neuer, there are 6 distinct areas with each area having a different area code [e.g. Area 6 – NPA = 978]. Areas 1-5 each have telephone pools with reflecting the area code [i.e. property] of the specific area [i.e. Area 2 – NPA 238]. In Column 7, Lines 44-46, Neuer indicates that when determining an ANI to use it is beneficial to select as a calling number an address that has the same area code [NPA] and exchange [NXX]. It is well known that a telephone area code is associated with a particular geographic area – i.e. area code 864 = Upstate South Carolina)
(Note: In Column 7, Line 66 – Column 8, Line 4; Neuer describes a call center having a phone number of 978-295-555 seeking to initiate an outbound communication with a target having a phone number of 702-555-1235. The telephone number lists associated with areas 1, 2, 4 and 5 do not include an area code that match the area code of the targeted party [i.e. determining that the plurality of phone numbers does not include a phone number associated with the property of the first phone number])
(Note: By selecting a telephone number that matches the area code and the exchange of the targeted party it is clear that Neuer teaches determining, for individual phone numbers of the plurality of phone numbers, corresponding geographic regions of a plurality of geographic regions; selecting a second phone number from the plurality of phone numbers based at least partly on a geographic region associated with the second phone number being geographically closest, out of the plurality of geographic regions, to a geographic region associated with the first phone number as recited in the claim language)
As per Claims 22 and 32, Neuer teaches wherein analyzing the first phone number to determine the property of the first phone number comprises determining the geographic region associated with the first phone number as described in Claim 21. (Note: The use of the NPA-NXX described by Neuer enables rapid determination of a geographical area)
As per Claims 23 and 33, Neuer teaches wherein analyzing the first phone number to determine the property of the first phone number comprises determining a prefix of the first phone number as described in Claim 21 (Note: the determination of area code – NPA is being considered as the recited prefix).
As per Claims 30, 36 and 37, Neuer teaches wherein selecting the selection method from the plurality of selection methods comprises selecting one of: a first selection method in which a phone number of the plurality of phone numbers is to be selected based on the geographic region associated with the first phone number, a second selection method in which a phone number of the plurality of phone numbers is to be selected based on a portion of the first phone number, a third selection method in which a phone number of the plurality of phone numbers is to be selected based on a pseudo-random selection algorithm, a fourth selection method in which a phone number of the plurality of phone numbers is to be selected based on a round robin selection algorithm, or a fifth selection method in which a phone number of the plurality of phone numbers is to be selected based on a load balancing algorithm as described in Claim 21. (Note: The use of an area code (NPA) is a portion of a phone number and the area code (NPA) or combination of the area code/exchange (NPA-NXX) is associated with a geographical region)
As per Claim 31, Neuer teaches a method as described in Claim 21. Neuer also teaches a system comprising: non-transitory computer memory storing executable instructions (Figure 6 – References 650 and 653; Column 14, Line 62 – Column 15, Line 54); and one or more hardware processors in communication with the non-transitory computer memory (Figure 6 – References 610, 605 and 650; Column 14, Lines 36-45).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24 is rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (9,398,148 B1) in view of Weiner (2006/0268750 A1).
As per Claim 24, Neuer teaches the computer-implemented method of Claim 21 as described above. Neuer also teaches wherein sending the phone-based communication comprises sending one of: a text message, a multimedia message, or a voice-based message as described in Claim 21. (Note: In Column 3, Line 57 – Column 4, Line 6; Neuer describes communication other than voice [text messaging])
Neuer does not teach wherein sending the phone-based communication comprises sending one of: a multimedia message, or a voice-based message. However, Weiner teaches wherein sending the phone-based communication comprises sending one of: a multimedia message, or a voice-based message. (Note: In paragraph [0014], Wiener describe the use of multimedia messaging service [MMS]. In paragraph [0102], Wiener describes delivering a voice message to a called party)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neuer with the method taught by Wiener to increase the probability that a targeted party will engage with an enterprise by changing the caller ANI to a local number; thereby obscuring the enterprise’s location and reducing the cost associated with contacting the enterprise. 

Claim(s) 25-27, 34 and 35 are rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (9,398,148 B1) in view of Trevallyn-Jones et al (2008/0075259 A1).
As per Claim 25 and 34, Neuer teaches the computer-implemented method and system of Claims 21 and 31; but does not teach storing mapping information that associates the second phone number with a third phone number of an originating device from which the request to transmit the phone-based communication was received. However, Trevallyn-Jones teaches storing mapping information that associates the second phone number with a third phone number of an originating device from which the request to transmit the phone-based communication was received (Abstract).
The combination of Neuer and Trevallyn-Jones also teaches receiving a second phone-based communication from the destination device, wherein the second phone-based communication is addressed to the second phone number; and sending the second phone-based communication to the originating device based at least partly on the mapping information. (Note: The dynamic address mapping described by Trevallyn-Jones enables the establishment and storing of a reply address that is used for return communications)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Neuer with the method and system as taught by Trevallyn-Jones to implement dynamic address mapping which may be safely deleted or recycled ensuring that resource consumption from telephone number pools is finite; thereby ensuring there will be sufficient available numbers for telephone mapping.
As per Claims 26 and 35, the combination of Neuer and Trevallyn-Jones teaches storing mapping information based at least partly on the request to transmit the phone-based communication to the destination device, wherein the mapping information associates a reply phone number with a combination of the first phone number and the second phone number; receiving a second phone-based communication from the destination device, wherein the second phone-based communication is addressed from the first phone number and to the second phone number; and sending the second phone-based communication to a device using the reply phone number based at least partly on the mapping information as described in Claims 21 and 25.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Neuer with the method and system taught by Trevallyn-Jones to implement dynamic address mapping which may be safely deleted or recycled ensuring that resource consumption from telephone number pools is finite; thereby ensuring there will be sufficient available numbers for telephone mapping.
As per Claim 27, the combination of Neuer and Trevallyn-Jones teaches generating the mapping information, wherein the request to transmit the phone-based communication is received from an originating device associated with an originating phone number, and wherein the reply phone number is different than the originating phone number as described in Claims 25 and 26 above.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neuer with the method as taught by Trevallyn-Jones to implement dynamic address mapping which may be safely deleted or recycled ensuring that resource consumption from telephone number pools is finite; thereby ensuring there will be sufficient available numbers for telephone mapping.

Claim(s) 28 is rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (9,398,148 B1) in view of Rivera de la Vega et al (2015/0269697 A1).
As per Claim 28, Neuer teaches the computer-implemented method of Claim 21; but does not teach receiving, from an originating device, communication scheduling information representing a plurality of phone-based communications to be sent using the pool of routing data, wherein the plurality of phone-based communications comprises the phone-based communication. 
However, Rivera de la Vega teaches receiving, from an originating device, communication scheduling information representing a plurality of phone-based communications to be sent using the pool of routing data, wherein the plurality of phone-based communications comprises the phone-based communication (Page 4, Paragraph [0042]). (Note: In paragraph [0042], Rivera de la Vega describes a scheduling component used to provide scheduling for transmission of text messaging campaigns)
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method taught by Neuer with the method taught by Rivera de la Vega to enable an enterprise to conduct a marketing campaign that has a greater likelihood of reaching the targeted consumer as emails are often unread and unfamiliar calling numbers are often ignored; thereby increasing the probability that the consumer will engage with the enterprise.
Claim(s) 29 and 38-40 rejected under 35 U.S.C. 103 as being unpatentable over Neuer, III et al (9,398,148 B1) in view of Singh (2007/0100710 A1).
As per Claims 29 and 40, Neuer teaches the computer-implemented method and system of Claims 21 and 31 as described above. Neuer does not teach receiving a second request to transmit a second phone-based communication to a second destination device, wherein the second request comprises a second selection method identifier identifying a different selection method than the selection method identifier.
However, Singh teaches receiving a second request to transmit a second phone-based communication to a second destination device, wherein the second request comprises a second selection method identifier identifying a different selection method than the selection method identifier (Location Independent Method – Number assigned randomly from number pool: Page 2, Paragraph [0017]).
(Note: In paragraph [0022], Singh describes an enterprise seeking to communicate with a plurality of parties using phone-based communication. Repeating the provisioning process for multiple communications [2nd, 3rd… nth number of communications] would be obvious for an enterprise seeking to engage with multiple targeted parties)
The combination of Neuer and Singh teaches identifying a second pool of routing data associated with the second request, wherein the second pool of routing data comprises a second plurality of phone numbers; selecting a third phone number from the second plurality of phone numbers based at least partly on the location-independent selection method; and sending the second phone-based communication to the second destination device using the third phone number as described in Claim 21.
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Neuer with the method and system taught by Singh to enable enterprises that need to send time sensitive messages to many users simultaneously to be assured that their messages will not be suspended for heavy traffic volume as telephone carriers vet and approve all short codes for a specific intended use. 
As per Claims 38 and 39, the combination of Neuer and Singh teaches wherein two or more phone numbers of the plurality of phone numbers satisfy the selection method, and wherein the second phone number is selected from the plurality of phone numbers based further on one of: a first selection method in which a phone number of the two or more phone numbers is to be selected based on a pseudo-random selection algorithm; a second selection method in which a phone number of the two or more phone numbers is to be selected based on a round robin selection algorithm; or a third selection method in which a phone number of the two or more phone numbers is to be selected based on a load balancing algorithm (Singh: Location Independent Method – Number assigned randomly from number pool: Page 2, Paragraph [0017]).
It would have been obvious to one of ordinary skill before the effective filing date of the claimed invention to modify the method and system taught by Neuer with the method and system taught by Singh to enable enterprises that need to send time sensitive messages to many users simultaneously to be assured that their messages will not be suspended for heavy traffic volume as telephone carriers vet and approve all short codes for a specific intended use. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ouimette et al (9,531,877 B1), Trinidad et al (8,280,022 B1), Goyal et al (9,338,289 B1), Chau et al (8,693,655 B1), Koster (10,182,034 B1), Tannenbaum et al (5,901,209), Varman et al (9,420,103 B1), Siminoff (2012/0189111 A1), Daly (2008/0198987 A1), Garcia (2004/0101123 A1) and Lang (2005/0084079 A1). Each of these references describes systems of conducting call center contact campaigns.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHARYE POPE whose telephone number is (571)270-5587. The examiner can normally be reached Monday - Friday 8AM - 4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KHARYE POPE/Primary Examiner, Art Unit 2652